DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 and 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kou et al. (US 20160306394).

    PNG
    media_image1.png
    301
    499
    media_image1.png
    Greyscale

Regard to claim 1, Kou et al. disclose a component comprising 
a housing [a protection frame 150 includes a main body 151 and an extending portion 152] and 
a screen [above cover lens 110], wherein the screen comprises cover glass [cover lens 110 made of glass [0014]], 
a touch panel [a touch module 120], and 
a display module [a display module 130 includes a display panel 131 and a backlight module 132], and 
the display module 130, the touch panel 120, and the cover glass 110  are connected in sequence from the bottom to top; 
the screen further comprises a protective frame [a casing 140 includes a back cover 141 and a frame 142], and the protective frame wraps the bottom and a side face of the display module; and 
glue [an adhesive component 160] is disposed on a side face of the screen, and the housing is connected to the screen by using the glue.  
Regard to claim 2, Kou et al. disclose the component comprising the housing and the screen, wherein the display module comprises a backlight plate 132, and that the protective frame 140 wraps the bottom and a side face of the display module specifically comprises: the protective frame totally wraps the bottom and a side face of the backlight plate of the display module.  

Regard to claim 3, Kou et al. disclose the component comprising the housing and the screen, wherein that the protective frame 140 wraps the bottom and a side face of the display module specifically comprises: the protective frame totally wraps the bottom and the side face of the display module.  
Regard to claim 4, Kou et al. disclose the component comprising the housing and the screen, wherein the glue 160 is disposed on the side face of the screen, and that the housing 150 is connected to the screen by using the glue 160 specifically comprises: a first joint face is formed between the housing 150 and the display module provided with the protective frame 140, and the housing is connected to the screen by using the first joint face.  
Regard to claim 6, Kou et al. disclose the component comprising the housing and the screen, wherein the housing is a front housing.  
Regard to claim 7, Kou et al. disclose the component comprising the housing and the screen, wherein the housing is a middle frame.  
Regard to claim 8, Kou et al. disclose the component comprising the housing and the screen, wherein the housing is a rear housing.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1-4 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20140368747).

    PNG
    media_image2.png
    295
    401
    media_image2.png
    Greyscale

Regard to claim 1, Lee et al. disclose a component comprising 
a housing 601 and 
a screen [above window 620], wherein the screen comprises a window 620, 
a touch panel [a touch sensing panel is installed within the display module], and 
a display module 610, and 
the display module 610, the touch panel [within the display module], and the window are connected in sequence from the bottom to top; 
the screen further comprises a protective frame 630, and the protective frame wraps the bottom and a side face of the display module; and 
glue 640 is disposed on a side face of the screen, and the housing is connected to the screen by using the glue.  

However, Lee et al. fail to disclose the component, where the widow is the cover glass.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to choose “the cover glass as the widow”, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of design choice that a mere reversal of the working parts of the essential working parts of a device involves only routine skill in the art.  In re Leshin, 125 USPQ 146. It would be obvious as a matter of design choice to have “the cover glass as the widow”, since applicant has not disclosed that “the cover glass as the widow” solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with “the cover glass as the widow”.

Regard to claim 2, Lee et al. disclose the housing and the screen, wherein the display module comprises a backlight plate 612, and that the protective frame 630 wraps the bottom and a side face of the display module specifically comprises: the protective frame 630 totally wraps the bottom and a side face of the backlight plate 612 of the display module 610.  

Regard to claim 3, Lee et al. disclose the housing and the screen, wherein that the protective frame 630 wraps the bottom and a side face of the display module 610 specifically comprises: the protective frame totally wraps the bottom and the side face of the display module.  

Regard to claim 4, Lee et al. disclose the housing and the screen, wherein the glue 640 is disposed on the side face of the screen, and that the housing 601 is connected to the screen by using the glue 640 specifically comprises: a first joint face is formed between the housing 601 and the display module 610 provided with the protective frame 630, and the housing is connected to the screen by using the first joint face.  
Regard to claim 6, Lee et al. disclose the component comprising the housing and the screen, wherein the housing is a front housing.  
Regard to claim 7, Lee et al. disclose the component comprising the housing and the screen, wherein the housing is a middle frame.  
Regard to claim 8, Lee et al. disclose the component comprising the housing and the screen, wherein the housing is a rear housing.  

2.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US20140368747) [or Kou et al. (US20160306394)] in view of Wada (US20180113351).

Lee et al. [or Kou et al.] disclose the component comprising the housing and the screen, wherein the glue is disposed on the side face of the screen, and that the housing is connected to the screen by using the glue specifically comprises: a first joint face is formed between the housing and the display module provided with the protective frame.

Lee et al. [or Kou et al.] fail to disclose the component comprising the housing and the screen, wherein the glue is disposed on the side face of the screen, and that the housing is connected to the screen by using the glue specifically comprises: a first joint face is formed between the housing and the display module provided with the protective frame, a second joint face is formed between the housing and the cover glass, and the housing is connected to the screen by using the first joint face and the second joint face.  

    PNG
    media_image3.png
    232
    565
    media_image3.png
    Greyscale

Wada teaches the component comprising the housing [a package housing 1] and the screen, wherein the glue [a sealing resin 5] is disposed on the side face of the screen, and that the housing [a package housing 1] is connected to the screen by using the glue specifically comprises: a first joint face is formed between the housing 1 and the display module [LCOS element 2] provided with the protective frame [a bonding wire 4 considers as the protective frame], a second joint face is formed between the housing 1 and the cover glass 21, and the housing 1 is connected to the screen by using the first joint face and the second joint face (see Fig. 4 above].  

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a liquid crystal display device as Lee et al. [or Kou et al.] disclosed with the housing and the screen according to claim 1, wherein the glue is disposed on the side face of the screen, and that the housing is connected to the screen by using the glue specifically comprises: a first joint face is formed between the housing and the display module provided with the protective frame, a second joint face is formed between the housing and the cover glass, and the housing is connected to the screen by using the first joint face and the second joint face for fixing the LCOS element 2 to the package housing and avoiding creating stress strong enough to cause skewing of the LCOS element 2 during curing [0035] as Wada taught. 

3.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US20140368747) [or Kou et al. (US20160306394)] in view Wang (US 20190379772).

Lee et al. [or Kou et al.] disclose the component comprising the housing and the screen, wherein the glue is disposed on the side face of the screen, and that the housing is connected to the screen by using the glue specifically comprises: a first joint face is formed between the housing and the display module provided with the protective frame.

Lee [or Kou et al.] fail to disclose the component comprising the housing and the screen, wherein the glue is disposed on the side face of the screen, and that the housing is connected to the screen by using the glue specifically comprises: a second joint face is formed between the housing and the cover glass, and the housing is connected to the screen by using the first joint face and the second joint face.  

    PNG
    media_image4.png
    134
    450
    media_image4.png
    Greyscale

Wang teaches the component comprising the housing [the adsorption fixture 33 and the two substrate membranes 31] and the screen according to claim 1, wherein the glue [the sealant 32-coated sides of the two substrate membranes 31] is disposed on the side face of the screen [above the cover glass 41], and that the housing 31/33 is connected to the screen by using the glue specifically comprises: a first joint face is formed between the housing and the display module provided with the protective frame, a second joint face is formed between the housing and the cover glass, and the housing is connected to the screen by using the first joint face and the second joint face.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a liquid crystal display device as Lee et al. [or Kou et al.] disclosed with the housing and the screen according to claim 1, wherein the glue is disposed on the side face of the screen, and that the housing is connected to the screen by using the glue specifically comprises: a first joint face is formed between the housing and the display module provided with the protective frame, a second joint face is formed between the housing and the cover glass, and the housing is connected to the screen by using the first joint face and the second joint face for aligning at the adhesive layer, thereby reducing a step between the cover glass and the display module [0054] as Wang taught.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Matsuhira et al. (US 20090185101) disclose a liquid crystal display device (9), in which a liquid crystal panel (3) is fixed between a translucent front substrate (1) and a backlight unit (4), includes: a placement step of placing the liquid crystal panel (3) between the front substrate (1) and the backlight unit (4); a first positional alignment step of positionally aligning the front substrate (1) and the backlight unit (4) with each other; and a bonding step of bonding the front substrate (1), the backlight unit (4), and the liquid crystal panel (3) to one another by a first adhesive.
Lee et al. (US 20170031202) disclose an LCD device 100 including a liquid crystal display panel 110, a backlight unit 120, a cover glass 150 that covers the liquid crystal display panel 110, a frame 160 surrounding an edge of the cover glass 150, and an adhesive member 165 that bonds the frame 160 to the cover glass 150.
Park et al. (US 20130321293) disclose a display device capable of decreasing a bezel width, wherein the touch sensing film 150 may be adhered to the entire area of the lower surface of the cover glass 130 by the use of optical clean adhesive, and simultaneously adhered to the entire area of the upper surface of the upper polarizing film 118; the first and second extending portion 154a/b may be adhered to the external lateral side of the left sidewall of the support case 141 by the use of first/second adhesive member 155a/b.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAN C NGUYEN whose telephone number is (571)272-2296.  The examiner can normally be reached on 8:00AM - 7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward J Glick can be reached on (571)272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HOAN C NGUYEN/Primary Examiner, Art Unit 2871